Title: To George Washington from Henry Knox, 21 December 1788
From: Knox, Henry
To: Washington, George



New York 21 December 1788

It is a long time my dear Sir since I have had the pleasure of addressing you, owing to my having been into Massachusetts and the province of main, during the period of the last four months.
I have received your favor enclosing some foreign applications for admission into the Cincinnati—These papers are placed on the files of the society but cannot be acted on, untill the next general meeting to be held in 1792.
In the states of New Hampshire Massachusetts and Connecticut, the great object of organizing the new constitution, engrosses the attention of the people—It is with sincere satisfaction that I can assert from personal observation that the affection for the new system is encreasing in those states and that it is dayly becoming highly popular.
The senators of those states are characters calculated to inspire confidence in the new government, and are all highly federal—I am persuaded the representatives will generally if not entirely be of the same description.
As to Rhode Island, the Majority are in such a train that nothing good can at present be expected from them—their paper money system, and tender-laws, are sufficiently characteristick of their pursuits.
New York are also laboring under errors of Conduct—But from the powerful party in favor of the new system something may be hoped from the ensuing elections.
New Jersey, Pennsylvania Delaware and Maryland are right.
The late choice of representatives in Pennsylvania may be considered as a new and fair appeal to the people as it respects their approbation of the new government—Although the party in favor of their local constitution have been brought to operate against the general constitution, yet it appears the majority of the people are its firm supporters.

Mr John Adams will probably have the plurality of votes for vice President From his principles of government—as well as his professions of regard to the Character universally decided on for The President he will probably make a good vice President.
Major Haskell who is going to Europe is very solicitous to obtain your Excellencys certificate of his services—He sustained the Character of a brave and good officer—and at present he supports the reputation of a good Citizen—It is with diffidence I ask this certificate but the request is made under such auspices that I cannot avoid it.
Our three youngest Children have lately had the measles, and are we hope safely through the disorder—Our Eldest children Lucy and Harry are about sickning with it.
Mrs Knox presents her respects to you and unites with me in presenting your Respects to Mrs Washington. I am my Dear Sir your affectionate friend and Humble Servant

H. Knox


If Colo. Humphreys is with you, I pray that my love may be given him.

